Title: To John Adams from John Quincy Adams, 30 April 1810
From: Adams, John Quincy
To: Adams, John



My Dear Sir.
St: Petersburg 30. April 1810.

Since my departure from the United States, I have had the pleasure of receiving two letters from by brother and one from my Mother but it has not yet been my good fortune to receive one from you— I have however had the satisfaction of reading your writings in the Patriot, untill the beginning of November; and hope to have the continuation of them, by the first arrivals from Boston, which are to be expected in a few weeks— The winter, which untill the middle of February was unusually mild, from that period has been more than commonly severe— We had Fahrenheit’s Thermometer one night at 35 degrees below 0. which is within one degree of the extremest degree of cold ever observed at this place; and since the commencement of this month it has been many nights as low or lower than 0.— This has hitherto delayed, not the approach of Spring, a Season quite unknown in this Country, but the breaking up of the river, which opens the Navigation to the Country— This Event which forms here a sort of historical epoch, happens about eight years out of nine, in the course of the month of April— It will certainly not take place this year before the beginning of May— It has never been known to go beyond the 10th: of that month, and as that is now near at hand, our hopes of hearing from our friends are daily becoming more sanguine.
Notwithstanding that from the time of my arrival here the Winter has constantly “barricaded the realm with frost,” I feel that there is an apology due to you from me for not having written before directly to yourself— The letters to my brother and mother, as well as those which my wife has written, have told of us that which is the most immediately interesting to be known of distant friends, to the personal affections of their kindred, and knowing that you would participate in all that intelligence, I have the more easily omitted to repeat it in particular to yourself— Upon subjects of more general interest I have forborne to write, because without the cumbersome machine of a cypher it was not in common discretion expedient to write, that which might have been worth your trouble to read.
The reception which my family and myself have met here has been every thing that we could desire— The disposition of the Emperor towards the United States was manifested in the strongest and most friendly terms by himself, at my first audience, and has been frequently repeated by his principal Minister, the Chancellor, Count Romanzoff, from that time to the present— The personal attentions which we have received have been so numerous, that with my habits and feelings, the only cause of complaint has been the mode of life in which they have necessarily involved us—a mode of life, for which neither the taste nor the Constitutions of most of us were suited— At the hazard of giving offence, by declining a great proportion of the hospitable civilities crowded upon us, I have extricated myself from a course of dissipation in which we should otherwise have been inevitably involved, and which is as incompatible with the habits of industry to which I have been used, as with those of economy, which my situation so imperiously imposes upon me.
Of the continuance of these amicable dispositions towards my Country, I contin still receive frequent marks, by Communications from the Chancellor; nor have I any reason to apprehend any unfavourable change, as long as this Government shall follow the impulsion of its own principles and interests— The Emperor and his Ministers, are thoroughly convinced that all the relations existing between the United States in this Country, are beneficial to Russia—That they are already important, and susceptible of being made much more so. But how far these Sentiments may be found to yield occasionally to a French or English influence is beyond my powers of anticipations to say— They arose, and acquired all their strength in opposition to an English influence which for many years predominated at this Court with irresistible power— It is now not at all favoured by a French influence, almost as over ruling— An influence which instead of being impaired by the new alliance of France with Austria, will acquire additional vigour from it.
The marriage of the French Emperor with the Austrian Archduchess, is an Event which has occasioned great joy throughout the Continent of Europe— The People, who every where were shuddering with the anticipation of the rivers of their blood which must yet flow to swell the great days of the conqueror Napoleon’s triumphs, now flatter themselves that this Ocean will crave no more supplies. It must be the fervent prayer of Humanity that this hope may be realized; But the bond of Marriage is a feeble tie in the way of Ambition, and if it had ever proved strong, Napoleon has already shown the world, what account he makes of it— The tendency of this transaction to establish and consolidate his power is to my mind more obvious, or rather more certain, than that of its securing tranquility to the World— This idea has been expressed more ingeniously at in the motto of an Illumination at Amsterdam than I have seen it any where else— “Pax Thalami, Pax Orbis erit.”— But in this promise, I am afraid the remaining subjects of the king of Holland, will find themselves as much disappointed, as in their project of preserving their National Independence by accepting a brother of the great Napoleon for their king. The nuptial torch is not formed to extinguish the fires of Conquest.— For my own part, I perceive no refuge from the past, present and future miseries of mankind, but in the doctrine of the optimist
If storms and Earthquakes break not Heaven’s design,
Why then a Borgia or a Catiline?
One of the greatest admirers of this extraordinary personage, not long since expressed to me a serious apprehension, that he would some day lay claim to worship from mankind, as a being of superior Species— observing that I smiled at his alarm, he assured me from his own personal knowledge of the man, that he does entertain this idea of himself, and has repeatedly manifested a propensity to give it out to the world— He has indeed the example of Alexander, and still more that of Mahomet before him; and notwithstanding we live in an age so enlightened, I am not sure that if he chose to proclaim himself a Deity like Alexander, or a prophet like Mahomet, he would not have eight-hundred thousand soldiers ready to propagate his faith at the point of the bayonet throughout the habitable world— I can only hope that among the mysterious dispensations of Providence, is not included that of permitting a fifth part of the human race, to prostrate themselves in adoration before the God Bonaparte— The transition from infidelity to fanaticism, is as easy and as natural, as that from unbounded democracy to despotism; a transition of which France is exhibiting so glorious a demonstration— I believe nobody will now deny that the time has come, which you foretold when nobody would believe you, that the very name of Republicanism is more detested in France than that of Monarchy ever was at the moment of its destruction.— This hatred of Republics is not without its influence in producing the treatment which we experience from France; which will continue as long as we suffer the same sort of treatment from England, if not as long as our merchants continue to furnish gratuitously temptation and gratification to the Spirit of plunder.
I am in all duty and affection yours.
A.